Title: To James Madison from John Hawes, 7 July 1815
From: Hawes, John
To: Madison, James


                    
                        
                            Sir
                        
                        Custom House New Bedford July 7th 1815
                    
                    Your letter of the 29th. of June has been received. I am much Surprized to learn that you had not received the Wine Alluded to in your letter. The two boxes of Wine were put on board the Schooner Rose-in-Bloom of New Bedford David Howland Master & bound for Alexandria which were to be delivered to Thos. H. Howland Merchant of that place and to be by him delivered to Edward Coles Esquire. Agreeably to his letter to me dated Jany. 26th. 1815 directing me to have the Wine Shiped for some Port in the River Potomac. I shall immediately write Mr. Howland of Alexandria to know what has become of the wine, at the time of my receiving the wine, I informed my Predecessor that I had been instructed to pay all the Charges due on the Same and Requested his Account but have never received any from him, or from any other person. The day that the Wine was Shiped here, I wrote Mr Coles as follows
                    
                        
                            Sir
                            New Bedford March 15th 1815
                        
                        I have this day Shiped on board the Schooner Rose in Bloom of New Bedford bound for Alexandria on the Potomac two boxes of Wine to be

delivered to Ths. H. Howland of that place and to your Order. I have not received any a/c of Charges from any person. The freight from this to Alexandria, will be seen by the Inclosed bill of Laden. I am very Respectfully Sir Your Obt Servant
                        
                            Jno Hawes
                        
                    
                    
                        I have Understood that the Wine was delivered to Mr. Howland at Alexandria and have thought that It had long since, been in your possession. I will now Endeavour to Inform myself as soon as possible what has been done with the Wine. I have the honor to be Sir Your Most Obt Servant
                        
                            
                                Jno. Hawes
                            
                        
                    
                